Citation Nr: 0729530	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied a claim of 
entitlement to service connection for a duodenal ulcer.

A local RO hearing was held in November 2003.  The transcript 
is of record.

This issue was remanded in a November 2006 Board decision for 
additional development.  The development has since been 
completed.


FINDINGS OF FACT

1.  Service medical records are not available, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).

2.  There is no competent medical evidence that a duodenal 
ulcer manifested in during; or developing within one year 
after separation from service; and there is no medical 
evidence that an etiological relationship exists between a 
current duodenal ulcer disability and military service.


CONCLUSION OF LAW

A duodenal ulcer disability was not incurred in or aggravated 
by active duty military service; nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2002, March 2006, and November 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran's service personnel and medical records are fire-
related, presumably destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In such cases, 
there is a heightened obligation to assist the claimant in 
the development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Letters dated in December 2001, January 2002, and July 2006 
informed the veteran that his records were fire-related and 
requested that he submit alternative evidence to show his 
ulcer disease was related to service.  The veteran completed 
a NA Form 13055, identifying possible alternative sources for 
medical records.  Despite massive efforts to locate these 
records, none could be found.  In letters dated in June 2006 
and July 2006, VA informed the veteran of all measures taken 
to obtain service medical records and other military medical 
records and reports.  The veteran did not respond to these 
letters.  Therefore, the Board finds that the content of 
these letters substantially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including peptic ulcers (gastric or 
duodenal), may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006). 

A proper diagnosis of gastric or duodenal ulcer (peptic 
ulcer) is to be considered established if it represents a 
medically sound interpretation of sufficient clinical 
findings warranting such diagnosis and provides an adequate 
basis for a differential diagnosis from other conditions with 
like symptomatology; in short, where the preponderance of 
evidence indicates gastric or duodenal ulcer (peptic ulcer). 
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data.  Id.

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
a duodenal ulcer.  The Board has considered his contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

Service medical records are not available, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The veteran's DD 214 and certificates of 
honorable discharge are of record.  Notice was received from 
NPRC indicating that there are no extracts of the military 
hospital reports from the Surgeon General's Office (SGO).  
Unit records for the 28th Airdrome and Bomb squadrons were 
searched.  They contained no evidence or information 
pertaining to the veteran.  

Despite the absence of the veteran's service medical records, 
the Board observes that the veteran does not contend that he 
was diagnosed with or received treatment for a duodenal ulcer 
during military service.  Rather, he suggests that the ulcers 
first manifested post-service, within one year after 
separation.  The post-service medical evidence consists of 
private treatment records from the Amarillo Diagnostic Clinic 
(ADC), dated in May 1985, and also from December 1988 to 
April 2004.  Private medical records have also been received 
from additional sources, including High Plains Baptist 
Hospital (HPBH), although they are by-in-large reflective of 
treatment for unrelated disorders.  In addition, the claims 
file contains VA outpatient treatment records dated from 
August 1997 to October 2006 and from February 2007 to April 
2007. 

In a written statement dated in June 2002, the veteran 
indicated that he was initially treated for hemorrhoids, 
colon problems and ulcers between 1952 and 1955, while 
employed with Phillips Petroleum Company (PPC).  The veteran 
also wrote that he had received treatment for a bleeding 
ulcer in 1982 at a private hospital (McCleary's Clinic and 
Hospital).  The RO attempted to locate this hospital but was 
unable to find any current listings for it.  The veteran was 
advised of the RO's inability to locate this hospital in July 
2002.

The veteran also stated that while employed by PPC, he was 
placed on sick leave for one year due to recurrence of 
stomach problems.  Written correspondence was received in 
January 1983 from a PPC physician who stated that the company 
had no medical records from the veteran's past employment up 
to July 1955.  The physician further noted that in 1950's; 
medical records were retained for a three-year period only 
and then destroyed.  A lay statement was received in January 
2002 from a former Assistant Director of Personnel of PPC, 
who attested to the fact that the veteran had been placed on 
medical absence for one year (in 1954) secondary to stomach 
ulcers, colon and rectal problems.

A private medical record from ADC dated in May 1985, shows 
the veteran had a lengthy history of pyrosis and was 
hospitalized in February 1985 with melena, and required a 
transfusion.  An upper gastrointestinal study (UGI) in 
February 1985 showed a hiatal hernia and clinical findings 
suggestive of a post-bulbar ulcer.  The note reflects the 
veteran had previously been taking 4-6 Ecotrin per day and 
drinking lots of coffee.  He was also noted to have some job-
related stress.  A hiatal hernia and post-bulbar deformity 
were again seen on a follow-up UGI in April 1985.  The 
diagnoses were status-post gastrointestinal bleeding; and 
rule out persistent duodenal ulcer.  The veteran was treated 
with antacids, bland diet, and Librax.  In a June 1985 
addendum, it was noted that an esophagogastroduodenoscopy 
(EGD) showed a small hiatal hernia, mild anal gastritis, and 
a normal duodenum.  

The record also contains private treatment records from the 
HPBH, dated between December 1988 and June 1989, which 
concern treatment for heart disease.  One record of 
particular interest however, is a December 1988 record, which 
notes a prior history of peptic ulcer disease after aspirin 
therapy.  It was further indicated that the veteran had had 
no reoccurrence of such, although there were occasional 
hiatal hernia-like symptoms.

Additional ADC records include August 1999 correspondence of 
a private physician who noted the veteran's prior history of 
peptic ulcer disease.  The physician further noted that an 
endoscopy in August 1999 revealed numerous duodenal lesions 
and a 10 x 10 mm shallow ulceration, and that it was likely 
that the veteran had an H. pylori infection.  Additional 
correspondence dated in November 1999, reflects a diagnosis 
of duodenal ulcer disease and erosion, as well as 
gastroesophageal reflux disease (GERD) with a subtle peptic 
stricture, following an upper endoscopy.  

VA outpatient treatment records dated from August 1997 to 
October 2006 and from February 2007 to April 2007; reflect 
continued treatment for GERD, as well as other unrelated 
health disorders.  These records do not contain any medical 
nexus opinions or statements suggesting a causal relationship 
between duodenal ulcers and military service.  They also do 
not show clinical diagnoses of or treatment for peptic 
(duodenal) ulcers within one-year after the veteran's 
separation from military service.

The veteran testified before a Decision Review Officer (DRO) 
in September 2003.  At this hearing, the veteran testified 
that he generally believed his stomach problems were caused 
by the long and irregular hours he worked as a military 
policeman.  The veteran also testified that he first 
developed stomach troubles, specifically colon problems and 
hemorrhoids, while working for P. P. Co. in 1953.  He stated 
that a physician with the company told him he was beginning 
to develop ulcers.  The veteran further testified, however, 
that he was not actually diagnosed with ulcers until the 
1980's, specifically 1983.  He explained that he had gone to 
a VA hospital for treatment and was given coated aspirin.  
The veteran testified that he told the VA doctors he had a 
bad stomach, but they informed him that he did not. The 
veteran stated that then began taking between six to eight 
coated aspirins daily and wound up with hemorrhaging in his 
stomach.  After the hemorrhaging was stopped, the veteran 
testified that the doctors then discovered a large duodenal 
ulcer.  

Based upon the evidence of record, the Board finds that 
direct service connection for a current duodenal ulcer 
disorder is not warranted.  In this regard, there is no 
evidence showing that duodenal ulcer disease manifested 
during service.  There is also no competent medical evidence 
which otherwise shows that any current duodenal ulcer 
disorder is etiologically related to some aspect of military 
service.  Therefore, service connection on a direct basis is 
not warranted.  See 38 C.F.R. § 3.303 (2006).  

However, as noted in the foregoing discussion, the veteran 
indicated that he had not been diagnosed with, nor received 
treatment for duodenal ulcers during military service.  
Service connection may still be warranted if there is 
evidence that a duodenal ulcer disorder manifested within one 
year following separation from service; or if the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
3.307, 3.309 (2006).

Here, there is no objective medical evidence to show that a 
duodenal ulcer disorder manifested within one-year after 
separation from service.  The earliest available medical 
records post-service are dated in 1985, and they do not 
reflect any findings of a duodenal ulcer disorder in close 
proximity to the veteran's period of military service.  
Moreover, by the veteran's own testimony, a duodenal ulcer 
was not first diagnosed until 1983 (or around that time).  
Despite the veteran's testimony however; the private 
treatment records from ADC reveal that although a post-bulbar 
deformity was seen on an UGI performed in April 1985; a 
follow-up EGD in June 1985 showed a normal duodenum.  

The Board notes that the first post-service objective 
clinical diagnosis of a duodenal ulcer was not made until 
August 1999, at which time the veteran was clinically 
diagnosed with duodenal ulcer disease.  The Board observes 
that this diagnosis was made more than 40 years after 
separation from service.  Therefore, as the first 
manifestation was not within the one-year presumptive period, 
post-service, the veteran is not entitled to presumptive 
service connection for a duodenal ulcer.  See 38 C.F.R. 
§ 3.307, 3.309 (2006).  

The Board has considered the lay statement a former Assistant 
Director of Personnel of PPC in which he indicated that the 
veteran was placed on medical leave in 1954 for stomach 
problems, including ulcers, hemorrhoids, and colon problems.  
While the Board accepts the fact that the veteran may have 
been on medical leave for stomach-related concerns, there is 
no evidence of clinical findings or diagnoses specifically 
for duodenal ulcers in 1953 or 1954.  In addition, by the 
veteran's own testimony, he had colon and hemorrhoid trouble 
while at PPC; but was not diagnosed with a duodenal ulcer 
until mid-1980s.  The Board also notes that the veteran's 
testimony is in conflict with his written statement dated in 
June 2002 (submitted in support of his claim) wherein he 
indicated that he was initially treated for hemorrhoids, 
colon problems and ulcers between 1952 and 1955.

Therefore, while the veteran may sincerely believe that he 
has a duodenal ulcer disorder which is related to service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The record as 
it stands does not contain competent medical evidence which 
relates a current duodenal ulcer disorder to any event in or 
incident of military service.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim. 


ORDER

Service connection for a duodenal ulcer is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


